Title: To Benjamin Franklin from James Moylan, 25 June 1780
From: Moylan, James
To: Franklin, Benjamin


Honor’d Sir
L’Orient 25th. June 1780
In consequence of the Note that you forwarded me with two Letters, one adress’d to the Honble. Cap: Landais late Commander of the Ship Alliance, and the other, to Lieutent. James Degge and the other Officers of the said Ship I gave immediate advice of their reception and that I was ready to deliver them agreeable to my instructions. No other notice being paid to this advice, than a messuage from Captain Landais desiring I shou’d go on board the Alliance, (wch. for a few days before he had possess’d himself of the command) there to deliver them. I thought proper at that period to reject the proposal, from a suspition of his intention of injuring my freedom. But concluding, the contents of those letters to be of interesting import to the United States of America and that they had remain’d in my possession three days, further unsaught for; I resolved with the advice of some friends to go on board the ship Alliance and there deliver them according to your orders. On the 18th. of this month I went on board her for this purpose, accompany’d by Mr. Jonathan Williams and there acquainted Cap: Landais with the object of my Bussiness and that on his signing the receipt wch. I presented him agreeable to it’s copy here inclosed, I wou’d deliver him the letter. The receipt he read more than once and consented to sign it; but when he had begun his signature, as you will see, he abruptly turn’d round & told me he wou’d not receive the Letter, because it was adress’d to the Late Commander of the Alliance. This he said on returning me the proposed receipt and his letter remains in my possession untill further orders from you regarding it. Lieutenant James Degge recd. the one adress’d to him for wch. you will find the receipt inclosed.— It wou’d be tedious to mention the threat’s used by Captain Landais on this occasion both to Mr. Williams & myself. I will therefore only add, that he will authenticate the relation I now give you of this affaire, and that my time (wch. has been very disagreeably employ’d since then,) did not admit my giving you sooner advice thereof wch. I pray your excuse for.
I have the honor to be respectfully Hond. Sir Your most obt & most humble St
James Moylan

The Honorable B. Franklin Esqr. American Ambassador &c. &c.
 
Notation: James Moylan L’Orient June 25. 1780
